     Case 3:18-cr-00073-HDM-WGC Document 41 Filed 11/10/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7
                           UNITED STATES DISTRICT COURT
 8
                                DISTRICT OF NEVADA
 9
10    UNITED STATES OF AMERICA,                Case No. 3:18-cr-00073-HDM-WGC
                                                 Case No. 3:20-cv-00367-HDM
11                            Plaintiff,
           v.
12                                                         ORDER
      KACY SAPP,
13
                              Defendant.
14

15         Defendant Kacy Sapp has filed a motion to vacate, set aside,

16    or correct sentence pursuant to 28 U.S.C. § 2255 (ECF No. 35).

17    The government has opposed (ECF No. 39), and Sapp has replied (ECF

18    No. 40).

19         Sapp was charged by way of indictment with one count of Hobbs

20    Act robbery in violation of 18 U.S.C. § 1951 and one count of use

21    of a firearm during and in relation to a crime of violence in

22    violation of 18 U.S.C. § 924(c). Pursuant to an agreement, Sapp

23    pled guilty to the § 924(c) charge and the Hobbs Act charge was

24    dismissed. Following entry of the judgment of conviction in this

25    case, the U.S. Supreme Court issued a decision in United States v.

26    Davis, 139 S. Ct. 2319 (2019). Sapp argues that the holding of

27    Davis invalidates his conviction and he accordingly moves for

28    relief.


                                           1
     Case 3:18-cr-00073-HDM-WGC Document 41 Filed 11/10/20 Page 2 of 3


 1          Section 924(c) prohibits the use of a firearm during and in

 2    relation to a “crime of violence.” “Crime of violence” is defined

 3    as
            an offense that is a felony and--(A) has as an element
 4          the use, attempted use, or threatened use of physical
            force against the person or property of another, or (B)
 5          that by its nature, involves a substantial risk that
            physical force against the person or property of another
 6          may be used in the course of committing the offense.
 7    18   U.S.C.   §   924(c)(3).   Section     924(c)(3)(A)    is   known   as   the

 8    “elements clause” and § 924(c)(3)(B) is known as the “residual

 9    clause.” In Davis, the Court held that the residual clause is

10    unconstitutionally vague. 139 S. Ct. at 2336. Thus, a crime is a

11    crime of violence only if it satisfies the elements clause.

12          The predicate for Sapp’s § 924(c) conviction was Hobbs Act

13    robbery. While Sapp argues that Hobbs Act robbery does not satisfy

14    the elements clause and is therefore not a crime of violence,

15    binding Ninth Circuit authority forecloses his argument. Post-

16    Davis, the Ninth Circuit has held that Hobbs Act robbery satisfies

17    the elements clause and therefore remains a crime of violence for

18    the purposes of § 924(c). United States v. Dominguez, 954 F.3d

19    1251, 1258-61 (9th Cir. 2020). 1 Accordingly, because Hobbs Act

20    robbery is a qualifying crime of violence, Sapp’s § 2255 motion is

21    without merit and must be denied. 2

22          In accordance with the foregoing, IT IS THEREFORE ORDERED

23    that Sapp’s motion to vacate, set aside, or correct sentence (ECF

24    No. 35) is DENIED.

25

26    1
       Sapp acknowledges the decision in Dominguez but argues that it was wrongly
      decided. The court is not persuaded and rejects Sapp’s arguments in this regard.
27
      2
       Because the motion is plainly without merit, the court declines to address any
28    of the other various arguments raised by the parties in their briefs.


                                             2
     Case 3:18-cr-00073-HDM-WGC Document 41 Filed 11/10/20 Page 3 of 3


 1         IT IS FURTHER ORDERED that Sapp is DENIED a certificate of

 2    appealability, as jurists of reason would not find denial of the

 3    motion to be debatable or wrong.

 4         The Clerk of Court shall enter final judgment accordingly.

 5         IT IS SO ORDERED.

 6         DATED: This 10th day of November, 2020.
 7

 8                                      ____________________________
                                        UNITED STATES DISTRICT JUDGE
 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                          3
